Citation Nr: 1308423	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-45 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that determined that the Veteran had failed to submit new and material evidence to reopen the claim for service connection for a low back disorder.  In October 2012, the Board reopened the Veteran's claim for service connection for a low back disorder following the submission of new and material evidence.  The case was then remanded for additional evidentiary development.  

In February 2013, the Veteran submitted additional supporting evidence consisting of duplicates of select service treatment records.  That evidence was received with the appropriate waiver of agency of original jurisdiction review under 38 C.F.R. § 20.1304 (2012). Therefore, the Board may properly consider such newly received evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current low back disorder, diagnosed as mild discogenic disease of L5-S1 and spondylosis, was not present in service or within one year of his discharge from service; and, there is no competent and credible evidence relating any current low back disorder, including mild discogenic disease of L5-S1 and spondylosis to an established event, injury, or disease during service.





CONCLUSION OF LAW

A low back disorder, diagnosed as mild discogenic disease of L5-S1 and spondylosis, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2007 of VA's duty to assist him in substantiating a service connection claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  [The timing defect of the September 2007 correspondence was cured by the RO's subsequent readjudication of the appeal and issuance of a statement of the case in October 2009.]  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  Pertinent in-service and pertinent post-service treatment reports have been obtained.  Pursuant to the Board's October 2012 remand, the AMC/RO asked the Veteran to provide the names and addresses of the physicians who have treated him for his claimed back disorder and to provide a completed release form for them.  See VA Correspondence dated October 2012.  However because he did not return the form or otherwise respond with the information requested by the RO, VA was unable to obtain the private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "the duty to assist is not always a one-way street" and that a veteran cannot wait passively for help where he or she has the information essential to obtaining the evidence").  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.

A VA examination was obtained in January 2013 to assist in determining whether the Veteran's claimed back condition is attributable to his military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Accordingly, the Board finds that there is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The record also presents no basis for further development to create any additional evidence for consideration in connection with the matter on appeal.  In this regard, the Board notes that in a February 2013 Post-Remand Brief the Veteran's representative requested an opinion from an independent medical expert (IME).  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (when additional medical opinion is warranted by the medical complexity or controversy involved in an appeal, the Board may obtain an advisory medical opinion from one or more independent medical experts who are not employed by VA.) 

However, the Board finds that no such opinion is necessary.  Simply stated, the record in this appeal does not reflect the medical complexity or controversy to meet the requirements for obtaining an advisory opinion from an IME.  The Veteran's representative has provided no evidence that would tend to show the VA examiner is not competent and qualified to examine the Veteran and provide an opinion.  There is also no showing that the Veteran's medical condition is somehow out of the ordinary, requiring an "expert."  For that reason, the Veteran's assertions do not provide a basis upon which to remand this claim for additional examination. 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  





Law and Analysis

The Veteran claims entitlement to service connection for a low back disorder.  He contends that he injured his back during service when he fell off a pole and landed on the ground 10 feet below, and that this injury is causally-related to current low back diagnoses.  See VA Form 21-4138 received in October 2008.  Lay statements, submitted by the Veteran's friends and family note that he has suffered from back pain since separation.  See lay statements from the Veteran's son, brother, cousin, and neighbor dated in January 2007. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz supra.

Service treatment records reflect that, in May 1956, the Veteran fell 10 feet from a pole to the ground, striking his chest and abdomen which resulted in a contusion over the spleen area.  He was hospitalized for five days for observation of a suspected ruptured spleen.  An additional entry indicates that he fell from the pole onto his back and show he complained of soreness in the lumbar region and back pain with bending.  X-rays of the lumbosacral spine revealed a probable osteochondroma (benign tumor), with no other abnormality noted.  The clinical impression was multiple contusions and strained back.  There are no records of additional follow-up evaluation or clinical findings to suggest that this episode resulted in a chronic back disorder or that provide a basis for such a diagnosis.  

At his separation physical in November 1956, six months later, given the opportunity to identify any history or symptoms associated with the in-service accident, the Veteran did not report any pertinent complaints.  There was also no reference to the presence of any back abnormalities, problems or impairment of any sort and a clinical evaluation of his musculoskeletal system was normal.  The Veteran was noted to have had no significant interval history. 

Moreover, there is no indication that the Veteran had a need for continued or ongoing medical care due to any acute back symptoms in the immediate years after service.  The Veteran noted treatment from private medical providers in 1966.  See VA Form 21-526 received in December 1967.  In an attempt to obtain relevant treatment records the Veteran was asked to complete and return a release form for each provider.  See VA correspondence dated in December 1967.  However the Veteran did not respond with the information requested by the RO and those records are unavailable.  

The Veteran was examined by VA in April 1968, for complaints of episodes of back tenderness, including in the lumbar region.  He reported a history of falling 10 feet from a pole during military service.  He was hospitalized for a period of five days under observation for a possible ruptured spleen.  On examination the Veteran's gait and posture were within normal limits.  Deep palpation revealed tenderness of an ill-defined nature in the lumbosacral region without specific localization.  There was no muscle spasm in this area and muscle tonus was adequate.  Dorsolumbar mobility was free and painless in all directions.  X-rays of the dorsal and lumbosacral spin were essentially negative.  The examiner found no acute orthopedic condition at this time.  The clinical impression was low back pain without muscle spasms, no rigidity and no evidence of radicular irritation.  

The next relevant medical evidence is a private radiological report from January 2007, which provides evidence of current back disorders, including spondylosis of the thoracic spine and intervertebral osteochondrosis, a posterior otesophyte at L5, and minimal dorsolumbar scoliosis of the lumbar spine.  

In this case, the gap between separation from service in 1957 and the first post-service indication of back complaints in 1968, 11 years later, fails to satisfy the continuity of symptomatology required to support the claim for entitlement to service connection.  There is simply no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for symptoms suggestive of a back disorder in the immediate years after his service had ended consistent with 38 C.F.R. § 3.303(b).   Consideration is given to the Veteran's assertion of experiencing continuous low back symptomatology since service.  However, as he denied low back problems at discharge while endorsing frequent headaches and ears, nose, and throat trouble, his credibility is questioned.  The fact that no active low back disability was identified in 1968, despite his complaints of low back pain, further diminishes the probative value of this assertion.  Also, because the earliest recorded medical history places the presence of an actual back disorder in 2007, some 50 years after service separation in 1957, it is impossible to grant service connection on the basis of the manifestation of a chronic disability (e.g., arthritis) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, while the above post-service medical records now provide evidence of current back disorders, they do not contain the required medical nexus opinion concerning the etiology of any back disorder, to in turn relate or attribute it to the Veteran's military service.  

To that end, the Veteran submitted a medical opinion from a private physician, who reported treating the Veteran for chronic low back pain that had been present for nearly 50 years after an accident in the service.  The Board emphasizes that the physician did not state that he had treated the Veteran for the past 50 years.  Rather, he said he had treated the Veteran for his low back pain, which had a 50 year history according to the Veteran.  The clinical impression included lumbar strain, osteoarthritis, and degenerative disc disease.  See April 2008 statement from J.L. Puig, M.D.  A similar statement was received from a second treating physician, wherein it was intimated that the Veteran's back problems were related to his in-service injury in 1956.  See VA Form 21-4138 received in October 2008.  

The remaining evidence consists primarily of VA clinical records which show periodic evaluation of the Veteran's continued low back pain, variously attributed to degenerative disc disease, spasms, discogenic disease, and degenerative changes.  These records show the Veteran had been prescribed a conservative treatment plan of pain medications, heat application, and physical therapy.  See Virtual VA electronic file records dated from June 2010 to October 2012. 

Pursuant to Board remand, the Veteran was afforded a VA examination in January 2013.  At that time the examiner reviewed the claims file in its entirety, including imaging studies of the Veteran's thoracolumbar spine.  In addition, the Veteran's in-service back injury was noted and the examiner took a detailed history of service and post-service symptoms and complaints.  Following examination of the Veteran, the clinical impression was lumbar mild discogenic disease at L5-S1 and lumbar spondylosis, which the examiner concluded were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that although the claims folder showed the Veteran suffered an accident in 1956 and was treated for it, there were no further complaints, treatment, or diagnosis rendered to him afterwards.  The Veteran's back pain was acute and transient with no radiological evidence of any fracture or spinal condition due to this accident on the day the accident occurred.  The examiner further concluded that the Veteran's actual pain was most likely due to spondylosis or aging.

After a review of the conflicting evidence in this case, the Board finds that the 2013 VA opinion is highly probative as it is based upon a complete review of the Veteran's claims file and supported by detailed rationale.  In rendering his opinion, the VA examiner considered the Veteran's belief that his current back disorders are the result of his in-service injury, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Additionally, the VA opinion reflects access to the findings from the Veteran's private treating physicians as well as lay statements of record.  Because the VA examiner reviewed the claims file he was able to fully address the salient question as to the origin of the Veteran's back disorder and its relationship the Veteran's military service.  

Careful consideration has also been given to the opinion of the private physicians as to the nature and etiology of the Veteran's back disorder.  The Board is cognizant that both examiners have clearly evaluated the Veteran over the years and thus should be well aware of his condition and the medical treatment for it.  However both opinions are fairly cursory in that neither physician explained what evidence in the Veteran's treatment records supported their conclusions, and did not reference any clinical data or other evidence as rationale for their opinions.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  The Board observes that such general statements regarding the etiology of the Veteran's back disorders do not have enough probative value to suggest a specific link between the currently diagnosed disorders and service.  

The opinions are further weakened as there is no indication that the private examiners reviewed any other relevant evidence in the claims file in formulating their opinion.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  However, had the private physician's in the present case been able to review the claims file, they would have observed that the service discharge examination was negative for any complaints or findings of a chronic low back disorder, and that the April 1968 was specifically negative for a diagnosis of a low back disability.  The 2013 VA medical opinion, by contrast, offers a rationale that refers to the Veteran's actual treatment records, general medical principles, and benefits from the examiner's expertise.  This fact is particularly important, in the Board's judgment, as the 2013 VA examiner's references and specificity make for a more persuasive rationale.

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2013 VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions or his statements to healthcare providers.  His primary assertion is that his claimed back disorder had its onset during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Thus, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran, his contentions as to the etiology/onset of his claimed low back disorder are not statements merely about symptoms, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, discogenic disease and spondylosis are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment on their etiology.  So while the Veteran is competent to say he has experienced certain symptoms, even symptoms that often may be associated with an eventual diagnosis of discogenic disease and/or spondylosis, he is not in turn competent to ascribe these symptoms to disability related to his military service.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the overall evidence of record.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


